ORDER GRANTING PETITION FOR SUSPENSION OF CERTAIN ATTORNEYS FOR FAILURE TO SATISFY COSTS ORDERED IN _ CONNECTION WITH LAWYER DISCIPLINE PROCEEDINGS
This matter comes before the Court on the Indiana Supreme Court Disciplinary Commission's Petition for Suspension of Certain Attorneys for Failure to Satisfy Costs Ordered in Commection with Lawyer Discipline Proceedings filed on December 13, 2004.
And this Court, being duly advised, now finds that the Commission's Petition should be GRANTED. Further, we also find that one of the respondents, Edwin D. Singleton, has had an additional assessment of costs in the amount of $508.84 imposed upon him in Cause No. 26800-0410-DI-458. On our own motion we include such costs in the amount respondent Singleton must satisfy to be eligible for the lifting of the suspension imposed herein. The delinquent costs which subject each respondent to suspension are as follows:
[[Image here]]
IT IS, THEREFORE, ORDERED that each of the respondents is suspended from the practice of law in this state, effective immediately, as provided in Ind. Admission and Discipline Rule 23, Section (J). A respondent shall remain suspended until the respondent satisfies the delinquent costs and meets the requirements of Ind. Admission and Discipline Rule 23, Section 21(e), or until further order of this Court.
All Justices concur.